NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



CHARLES CONRAD GRIFFIN,                 )
                                        )
             Appellant,                 )
                                        )
v.                                      )         Case No. 2D18-3852
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Rachael E. Reese of O'Brien
Hatfield, P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, LUCAS, and ATKINSON, JJ., Concur.